On Motion for Rehearing.
In appellant’s motion for rehearing it is called to the attention of the court that Norsworthy entered into a contract to sell his one-eighth interest on May 21 instead of April 30, which was the date negotiations began, and .that the sale was consummated on May 31 rather than on May 30. The notice of sale by Nors-worthy to appellant did not specify that the offer was made by appellee.
These corrections do not call for a holding different from that announced in our original opinion. Appellant’s motion for rehearing is overruled.